Title: From James Madison to Edmund Pendleton, [10 December] 1792
From: Madison, James
To: Pendleton, Edmund


Dear Sir
[10 December 1792]
As you find an amusement in our Newspapers I inclose two of the last; which however contain little of consequence, except a new report from the Treasury Dept. The Mover of the reference which gave birth to it declared he did not mean to authorize a proposition of new taxes, and it appeared that some at least voted for the Motion on that idea. You will find however that a different construction has been made by the head of that Dept. Quer: is not a tax on horses a direct tax, and therefore unconstitutional in the form proposed? Quere. How much will Va. pay more than her share of such a tax, compared with Connecticut & the Southn. States generally than the Eastern? Quer. Is it not rather hard that those who are to have least of the benefit, shd. constantly be saddled with most of the burden? Quer. if a new tax & a direct tax is to be encountered is it not mockery to begin with one that is to raise 40 odd thousd. dollars only, as a fund for sinking the debt? Quer—but there wd. be no end to the Queries arising out of the project. Yrs. affely.
Js. Madison Jr.
